         Case 3:20-cv-00258-JPW Document 31 Filed 05/20/20 Page 1 of 1




May 20, 2020

Via ECF Only
The Honorable Jennifer P. Wilson
U.S. District Court for the Middle District of Pennsylvania
228 Walnut Street,
P.O. Box 983
Harrisburg, PA 17108

RE:   Rodriguez v. Carbon County et. al.
      Docket No. 3:20-cv-00258

Dear Judge Wilson:

I represent the defendants, Carbon County and Joseph Hager. In your order of April 28,
2020 (ECF. No. 30), you stayed the proceedings pending the disposition of Mr.
Rodriguez’s criminal case but directed that defense counsel keep you apprised of the
status of that case.

The criminal court docket sheets in Carbon County reflect that Mr. Rodriguez’s criminal
case has been moved from the June 2020 term of court and that his criminal trial is now
scheduled to begin on August 3, 2020. We will continue to monitor the criminal case
and will report to you as per your order.

Very truly yours,



Gerard J. Geiger

GJG/dg

cc.   Richard M. Wiener, Esq.
      Jonathan M. Blake, Esq.
      Paul G. Lees, Esq.
      Mark J. Kozlowski, Esq.
      Cassandra Piaskowski – PCoRP Claim # GC061087
      Colleen Klein
      Daniel Miscavige, Esq.
